                 Case 16-10799       Doc 37     Filed 07/15/19    Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MARYLAND
                               BALTIMORE DIVISION

 IN RE:                                                                    CASE NO.: 16-10799
                                                                                CHAPTER 13
 Cuong Nguyen,

    Debtor.

 _________________________________/

                          REQUEST FOR SERVICE OF NOTICES
       PLEASE TAKE NOTICE THAT, on behalf of U.S. BANK NATIONAL

ASSOCIATION, AS TRUSTEE FOR BANC OF AMERICA FUNDING 2008-FT1 TRUST,

MORTGAGE               PASS-THROUGH           CERTIFICATES,            SERIES          2008-FT1

("Secured Creditor”), and pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure,

the undersigned requests all notices given or required to be given and all papers required to be

served in this case to creditors, any creditors committees, and any other parties-in-interest, be

sent to and served upon the undersigned counsel and the following be added to the Court’s

Master Mailing List:

                                   RAS CRANE, LLC
                              BANKRUPTCY DEPARTMENT
                        10700 ABBOTT'S BRIDGE ROAD, SUITE 170
                                  DULUTH, GA 30097

                                                 RAS Crane, LLC
                                                 Authorized Agent for Secured Creditor
                                                 10700 Abbott's Bridge Road, Suite 170
                                                 Duluth, GA 30097
                                                 Telephone: 470-321-7112
                                                 Facsimile: 404-393-1425
                                                 By: /s/Paul Crockett
                                                 Paul Crockett
                                                 Email: pcrockett@rascrane.com
                  Case 16-10799      Doc 37     Filed 07/15/19   Page 2 of 2



                                CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on July 15, 2019, I electronically filed the Request for

Notice with the Clerk of Court by using the CM/ECF system, and a true and correct copy has

been served via United States Mail to the following:

CUONG NGUYEN
2627 E RHODODENDRON DR.
ABINGDON, MD 21009

And via electronic mail to:

SONILA ISAK WINTZ
THE ISAK LAW FIRM
808 BALTIMORE PIKE, SUITE A
BEL AIR, MD 21014

NANCY SPENCER GRIGSBY
185 ADMIRAL COCHRANE DR.
SUITE 240
ANNAPOLIS, MD 21401


                                                 RAS Crane, LLC
                                                 Authorized Agent for Secured Creditor
                                                 10700 Abbott's Bridge Road, Suite 170
                                                 Duluth, GA 30097
                                                 Telephone: 470-321-7112
                                                 Facsimile: 404-393-1425
                                                 By: /s/Paul Crockett
                                                 Paul Crockett
                                                 Email: pcrockett@rascrane.com
